DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 16, 18, 19 and 21-22 is/are rejected under 35 U.S.C. 102(a) as being anticipated by U.S. Patent Publication No. 2007/0163633 issued to Gale.
Regarding Claims 1, Gale teaches in Figure 1-19B and respective portions of the specification of: a walking device (11; Figure 18) to provide mobility support for a user and configured to be disposed in an operative configuration (Figure 18) and a storage configuration (shown in Figure 16; disclosed in paragraph [0139]), the walking device comprising: 
first and second handles (734, 784) configured to be grasped by and support the user, the first and second handles (734, 784) disposed on first and second sides of the walking device, respectively; 
first and second legs (100) that extend (see Figure 18) toward the ground and are configured to be forward of the user in the operative configuration (see Figure 18) on the respective first and second sides of the walking device; 
first and second rearward-facing support legs (450) extending toward the ground, the rearward-facing support legs configured to also extend at an angle back toward the user in the 
a seat support (810) disposed between the first and second sides of the walking device (Figure 18 shows the seat support 810 is located between the lateral sides of the walking device); 
wherein the first and second legs (100), the rearward-facing support legs (450), and the seat support (810) are configured to permit the walking device to move from the operative configuration (Figure 18) to the storage configuration (Figure 16) in a single motion (paragraph [0107] disclose a continuous collapsing motion; a continuous motion is a single motion with a single start and stop) by pulling upward on a hinge mechanism (300) toward the first and second handles (734,784), which simultaneously brings the first and second handles (734, 784) toward each other and the first and second legs (100), and the first and second rearward-facing support legs (450) toward each other (see Figure 16).
Regarding Claim 2, Gale teaches first and second cross bars (510,560), each cross bar (510,560) pivotably coupled (at joint 224) to the first and second legs (100), the first and second cross bars (510, 560) intersecting adjacent each other and pivotably coupled to each other (see Figure 4).
Regarding Claim 3, Gale shows in Figure 4 the cross bars (510, 560) have bends in their links.
Regarding Claim 12
Regarding Claim 16, Gale teaches a back support (701) coupled to the first and second handles (734, 784).
Regarding Claim 17, Gale teaches the walking device comprises a footprint comprising a width dimension and a depth dimension, where the width dimension and the depth dimension are smaller when the walking device is in the storage configuration (see Figure 16) than when the walking device in the operative configuration (compare the footprint for the storage configuration shown in Figure 16 which is smaller than the footprint for the operative configuration shown in Figure 18).
Regarding Claim 18, Gale teaches in Figures 1-19B and respective portions of the specification of: a method of collapsing a walking device (11; Figure 18) from an operative configuration (Figure 18) to a storage configuration (shown in Figure 16; disclosed in paragraph [0139]), comprising: 
obtaining a collapsible walking device (11), comprising first and second legs (100), first and second rearward-facing support legs (450), first and second cross bars (510, 560), a seat support (810) and respective interconnecting joints (shown Figure 18);
collapsing the collapsible walking device (the method for collapsing the walker is disclosed in paragraph [0107] through [0114] and paragraph [0139]); 
wherein the handle first and second legs (100), rearward-facing support legs (450), cross bars (510,560), seat support (810) and respective interconnecting joints are configured to permit the walking device to move from the operative configuration (Figure 18) to the storage configuration (Figure 16) in a single motion (paragraph [0107] disclose a continuous collapsing motion; a continuous motion is a single motion with a single start and stop), which simultaneously brings the first and second legs (100) toward each other, the first and second rearward-facing support legs (450) toward each other, and the rearward-facing support legs (450) toward the handle first and second legs (100).
Regarding Claim 19, Gale teaches the seat support (810) comprises a hinge mechanism (201) configured to secure the seat support (810) in a linear configuration (Figure 18).
Regarding Claim 21, Gale teaches the first and second rearward-facing support legs (450) are pivotably coupled (at joint 200) to the first and second legs (100).
Regarding Claim 22, Gale teaches the rearward-facing support legs (450) move toward the legs (100) when the walking device moves from the operative configuration (Figure 18) to the storage configuration (Figure 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of U.S. Patent Publication No. 2016/0250095 issued to Liu.
Regarding Claim 13, Gale disclose the claimed invention except for teaching first and second telescoping height adjustment mechanisms to enable adjustment of the height of the first and second handles respectively, and to thereby adjust the height of the first and second handles from the ground.
Liu teaches of first and second telescoping height adjustment mechanisms (thumbscrew handle 63) for adjusting the height of a pair of handles (74) for a walker (40).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the telescoping height adjustment mechanisms, as taught by Liu, for the walker taught Gale.  One would be motivated to provide telescoping height adjustment mechanisms to adjust the handle height of the handles relative the ground to allow the walker to accommodate a variety of user heights. 
Regarding claim 14, Liu teaches for the modified invention of Gale the telescoping height adjustment mechanisms comprise a telescoping tube (49), a handle (63), and a pin (Liu disclose the screw portion of the handle is received in aperture 51, the screw portion is taken to be a pin).
Regarding claim 15, in the modified invention the telescoping tube (49 taught by Liu) is configured to be received within the leg (100) and comprises a plurality of aligned holes (51; taught by Liu) spaced along a portion of a length of the telescoping tube (49), wherein the height of the handle (734, 784 taught by Gale) can be adjusted by disengaging the pin (screw for handle 63) from a first hole of the plurality of holes (51) in the telescoping tube (49), sliding the telescoping tube (49) relative to the leg (100), and engaging the pin (screw for handle 63) in a second hole of the plurality of holes (51) in the telescoping tube (49).
Allowable Subject Matter
Claims 4-8, 9-11 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowable subject matter in this case is the inclusion of: in re claims 4-8, where the seat support includes first and second seat support bars and the hinge mechanism, where the first seat support bar is pivotably coupled to the first rearward-facing support leg and to the hinge mechanism, and the second seat support bar is pivotably coupled to the second rearward-facing support leg and to the hinge mechanism, the hinge mechanism secures the first and second seat support bars in a linear arrangement in the operative configuration; in re claims 9-11, where a first slidably moveable joint couples the second cross bar to the first leg, and a second slidably moveable joint couples the first cross bar to the second leg, where each slidably moveable joint is able to move along a length of the respective handle leg as the walking device is transitioned between the operative configuration and the storage configuration; in re claim 20, where a gripping a pull handle is provided, where pulling upward on the pull handle upwardly displaces the hinge mechanism (300), to bring a first seat support bar is brought toward a second seat support bar, in combination with the other elements recited, not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618